EXHIBIT B
                                                                          EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                                           Patent Rule 4-3 Joint Claim Construction Chart




     No.      Claim Term/Phrase                   Patent/Claims                      Blitzsafe’s Proposed                         Intrinsic Support1                Extrinsic Support
                                                                                         Construction

    1.      “integration subsystem” ’342: 49, 50, 53, 54, 55, 56,             Not subject to 35 U.S.C. § 112(6) ’342 Patent, Abstract; Figs. 3A–D,          Judge Payne’s Claim Construction
                                    57, 66, 70, 73, 77, 78, 79, 80,           (pre-AIA).                          4A–G, 10–24 and accompanying              Memorandum Opinion and Order,
                                    97, 99, 102, 103, 106, 113,                                                   descriptions; 1:19–28; 2:8–11, 44–        Dkt. 109, in Blitzsafe Texas, LLC
                                    120                                                                           54;2:58–3:3; 5:7–15, 19–29, 53–54;        v. Subaru Corp., et al., Case No.
                                                                              “a subsystem that includes a 8:64–9:7; 12:58–16:29; 16:40–                    2:17-cv-00421-JRG-RSP, as well
                                                                              microcontroller configured to 24:47; 25:40–47; 27:26–34, 37–41;               as all briefing and evidence
                                                                              integrate an external device with a 27:65– 34:48–54; 27:35–28:1;              referred to therein.
                                                                              car audio/video system”             28:7–38:48.                              Judge Payne’s Claim Construction
                                                                                                                        11/475,847, Response to Office     Memorandum Opinion and Order,
                                                                                                                        Action dated Nov. 30, 2009 at 31– Dkt. 146, in Blitzsafe Texas, LLC
                                                                                                                        36; Notice of Allowance dated Feb. v. Honda Motor Co., Ltd., et al.,
                                                                                                                        16, 2012.                          Case No. 2:15-cv-1274-JRG-RSP,
                                                                                                                                                           as well as all briefing and evidence
                                                                                                                        10/316,961, Response to Office
                                                                                                                                                           referred to therein.
                                                                                                                        Action dated June 5, 2006, at 21–
                                                                                                                        23, 25, 27; Response to Office     Blitzsafe may rely on the expert
                                                                                                                        Action dated November 14, 2006,    testimony      of     Mr.     Joseph
                                                                                                                        at 26–36; Response to Office       McAlexander in connection with
                                                                                                                        Action / Request for Continued     this claim term.
                                                                                                                        Examination dated June 28, 2006,
                                                                                                                        at 26–38; Response to Office
                                                                                                                        Action dated July 12, 2007 at 29,
                                                                                                                        34–37; Notice of Allowance dated

1
    Blitzsafe expressly reserves the right to rely upon all intrinsic support cited for the ’786 Patent as extrinsic evidence for the ’342 Patent.
                                                            EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                            Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase           Patent/Claims                    Blitzsafe’s Proposed                  Intrinsic Support1                  Extrinsic Support
                                                                        Construction
                                                                                                   July 31, 2008.

2.    "interface"          ’786: 1, 5, 6, 10, 14, 23, 57,     “a device that includes a            ’786 Patent, Figs 1, 2A–2C, 2E–2H   Judge Payne’s Claim Construction
                           64, 86, 88, 92, 97                 microcontroller and that is a        and accompanying descriptions;      Memorandum Opinion and Order,
                                                              functionally and structurally        2:50–52; 4:46–56, 59–67; 5:14–24,   Dkt. 109, in Blitzsafe Texas, LLC
                                                              separate component from the car      27–37; 5:38–55; 6:1–15; 6:25–33;    v. Subaru Corp., et al., Case No.
                                                              stereo, which integrates an          7:10–13.                            2:17-cv-00421-JRG-RSP, as well
                                                              external aftermarket device with a                                       as all briefing and evidence
                                                                                                   10/316,961, Response to Office
                                                              car stereo”                                                              referred to therein.
                                                                                                   Action dated June 5, 2006 at 21-23;
                                                                                                   10/316,961, Response to Office Judge Payne’s Claim Construction
                                                                                                   Action dated Nov. 14, 2006 at 26- Memorandum Opinion and Order,
                                                                                                   36; 10/316,961, Response to Office Dkt. 146, in Blitzsafe Texas, LLC
                                                                                                   Action / Request for Continued v. Honda Motor Co., Ltd., et al.,
                                                                                                   Examination dated June 28, 2006 at Case No. 2:15-cv-1274-JRG-RSP,
                                                                                                   26-38; 10/316,961, Response to as well as all briefing and evidence
                                                                                                   Office Action dated July 12, 2007 referred to therein.
                                                                                                   at 29-37; 10/316,961, Response to Blitzsafe may rely on the expert
                                                                                                   Office Action / Request for testimony              of    Mr.   Joseph
                                                                                                   Continued Examination dated Feb. McAlexander in connection with
                                                                                                   April 21, 2008 at 29-34; Notice of this claim term.
                                                                                                   Allowance dated July 31, 2008.
                                                                                                   ’342 Patent, Figs. 1–2H, 9–11A,
                                                                                                   12A, 13A–13B, 15, 17–23, and
                                                                                                   accompanying descriptions; 3:21–
                                                                                                   24; 3:44–5:19; 9:10–16, 41–63;
                                                                                                   9:64–11:25, 11:53–12:31;12:60–64;
                                                                                                   13:55–58;    28:7–25;    34:9–18;
                                                                                                   35:28–32.
                                                            EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                                Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase             Patent/Claims                      Blitzsafe’s Proposed                 Intrinsic Support1                    Extrinsic Support
                                                                            Construction
                                                                                                     11/475,847, Response to Office
                                                                                                     Action dated Nov. 30, 2009, at 31–
                                                                                                     33, 35; Response to Office Action
                                                                                                     dated Jan. 29, 2012 at 32; Notice of
                                                                                                     Allowance dated Feb. 16, 2012.

3.    "formatted command" / ’786: 1, 57, 90, 92                   Plain and ordinary meaning         ’786 Patent, Abstract, FIGS. 4A,       Judge Payne’s Claim Construction
      "formatted control                                                                             4B, 4C, 1:37-44; 1:60-2:11; 2:35-      Memorandum Opinion and Order,
                            ’342: 53, 57, 97
      command" / "formatted                                                                          40; 4:59-64; 5:45-55; 6:11-24;         Dkt. 109, in Blitzsafe Texas, LLC
      control signal"                                                                                6:33-43; 9:45-67; 11:30-46; 12:50-     v. Subaru Corp., et al., Case No.
                                                                                                     67; 13:22-47; 14:3-31; 17:22-18:62.    2:17-cv-00421-JRG-RSP, as well
                                                                                                                                            as all briefing and evidence
                                                                                                                                            referred to therein.


                                                                                                                                            Blitzsafe may rely on the expert
                                                                                                                                            testimony      of  Mr.    Joseph
                                                                                                                                            McAlexander in connection with
                                                                                                                                            this claim term.

4.    "after-market audio    ’786: 1, 4, 5, 7, 8, 10, 23, 26,     “[audio/video] equipment lacking   ’786 Patent, Abstract; 1:7-12; 1:25- Judge Payne’s Claim Construction
      device" and "after-    86                                   the specifically designed wiring   30; 1:37-44; 2:22-29; 5:17-19.       Memorandum Opinion and Order,
      market video device"                                        harness configured for use with                                         Dkt. 109, in Blitzsafe Texas, LLC
                                                                  the custom designed connectors                                          v. Subaru Corp., et al., Case No.
                                                                  positioned     throughout    the   ’786 Patent, 1:7–12; 1:25–35; 1:37– 2:17-cv-00421-JRG-RSP, as well
                                                                  vehicle.”                          2:18; 2:22–29; 2:43–46, 2:50–60; as all briefing and evidence
                                                                                                     4:47–52, 4:59–67; 5:17–19; 8:22– referred to therein.
                                                                                                     27; 17:22–26; 18:5–10; 18:67–19:3;
                                                                                                                                          Blitzsafe may rely on the expert
                                                                                                     19:7–11; 20:44–47.
                                                                                                                                          testimony    of     Mr.    Joseph
                                                      EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                      Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase              Patent/Claims           Blitzsafe’s Proposed                  Intrinsic Support1                   Extrinsic Support
                                                                  Construction
                                                                                            10/316,961, Response to Office McAlexander in connection with
                                                                                            Action dated June 5, 2006 at 21–30; this claim term.
                                                                                            Response to Office Action dated
                                                                                            November 14, 2006, at 26, 27, 29–
                                                                                            35; Response to Office Action
                                                                                            dated November 14, 2006, at 26–
                                                                                            36; Response to Office Action
                                                                                            dated June 28, 2007, at 35-36;
                                                                                            Response to Office Action dated
                                                                                            July 12, 2007, at 29–30, 32–36;
                                                                                            Response to Office Action /
                                                                                            Request for Continued Examination
                                                                                            dated February April 21, 2008, at
                                                                                            31; Notice of Allowance dated July
                                                                                            31, 2008.
                                                                                            11/475,847, Response to Office
                                                                                            Action, dated Nov. 30, 2009, at 31–
                                                                                            25; Response to Office Action
                                                                                            dated Jan. 29, 2012, at 28–39;
                                                                                            Notice of Allowance dated Feb. 16,
                                                                                            2012.

5.    "generated by the        ’342: 49, 66, 73, 94     “produced by the portable device,   ’342 Patent, 1:58–50; 9:10–16;        Judge Payne’s Claim Construction
      portable device over the                          and received by the integration     26:21–26; 34:32–59; 35:56–65;         Memorandum Opinion and Order,
      [or said] wireless                                subsystem, as decoded audio         38:25–40.                             Dkt. 109, in Blitzsafe Texas, LLC
      communication link for                            signals for playing on the car                                            v. Subaru Corp., et al., Case No.
      playing on the car                                audio/video system”                 10/316,961, Response to Office        2:17-cv-00421-JRG-RSP, as well
      audio/video system"                                                                   Action dated June 5, 2006, at 21,     as all briefing and evidence
                                          EXHIBIT B – Blitzsafe’s Proposed Constructions

                                          Patent Rule 4-3 Joint Claim Construction Chart
No.   Claim Term/Phrase   Patent/Claims           Blitzsafe’s Proposed              Intrinsic Support1                    Extrinsic Support
                                                      Construction
                                                                            25, 26, 28, 30; Response to Office    referred to therein.
                                                                            Action dated July 12, 2007, at 33;    Judge Payne’s Claim Construction
                                                                            Notice of Allowance dated July 31,    Memorandum Opinion and Order,
                                                                            2008.                                 Dkt. 146, in Blitzsafe Texas, LLC
                                                                                                                  v. Honda Motor Co., Ltd., et al.,
                                                                            11/475,847, Response to Office        Case No. 2:15-cv-1274-JRG-RSP,
                                                                            Action dated Nov. 11, 2009, at 32–    as well as all briefing and evidence
                                                                            33, 35; Response to Office Action     referred to therein.
                                                                            dated Jan. 29, 2012, at 33, 35, 37–   Blitzsafe may rely on the expert
                                                                            39; Notice of Allowance dated Feb.    testimony      of  Mr.    Joseph
                                                                            16, 2012.                             McAlexander in connection with
                                                                                                                  this claim term.
                                                                            IPR No. 2016-00118, Paper No. 19,
                                                                            at 18-22, 28-31, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-00418, Paper No. 13,
                                                                            at 28-33, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-00419, Paper No. 13,
                                                                            at 23, 25-30, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-01473, Paper No. 9,
                                                      EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                      Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase              Patent/Claims           Blitzsafe’s Proposed                   Intrinsic Support1                      Extrinsic Support
                                                                  Construction
                                                                                            at 14-15, 18, 22, and all briefing,
                                                                                            declarations, and exhibits cited
                                                                                            therein.
                                                                                            IPR No. 2016-01476, Paper No. 12,
                                                                                            at 11-12, 15-24, 33, and all briefing,
                                                                                            declarations, and exhibits cited
                                                                                            therein.
                                                                                            IPR No. 2018-00090, Paper No. 15,
                                                                                            at 8-11, 18-24, and all briefing,
                                                                                            declarations, and exhibits cited
                                                                                            therein.

6.    "generated by the        ’342: 97 120             “produced by the portable device,   ’342 Patent, 1:58–50; 9:10–16;           Judge Payne’s Claim Construction
      portable device to the                            and received by the integration     26:21–26; 34:32–59; 35:56–65;            Memorandum Opinion and Order,
      car audio/video system                            subsystem, as decoded audio         38:25–40.                                Dkt. 109, in Blitzsafe Texas, LLC
      using the wireless                                signals for playing on the car                                               v. Subaru Corp., et al., Case No.
      communication link"                               audio/video system”                 10/316,961, Response to Office           2:17-cv-00421-JRG-RSP, as well
                                                                                            Action dated June 5, 2006, at 21,        as all briefing and evidence
                                                                                            25, 26, 28, 30; Response to Office       referred to therein.
                                                                                            Action dated July 12, 2007, at 33;       Judge Payne’s Claim Construction
                                                                                            Notice of Allowance dated July 31,       Memorandum Opinion and Order,
                                                                                            2008.                                    Dkt. 146, in Blitzsafe Texas, LLC
                                                                                                                                     v. Honda Motor Co., Ltd., et al.,
                                                                                            11/475,847, Response to Office           Case No. 2:15-cv-1274-JRG-RSP,
                                                                                            Action dated Nov. 11, 2009, at 32–       as well as all briefing and evidence
                                                                                            33, 35; Response to Office Action        referred to therein.
                                          EXHIBIT B – Blitzsafe’s Proposed Constructions

                                          Patent Rule 4-3 Joint Claim Construction Chart
No.   Claim Term/Phrase   Patent/Claims           Blitzsafe’s Proposed              Intrinsic Support1                      Extrinsic Support
                                                      Construction
                                                                            dated Jan. 29, 2012, at 33, 35, 37–      Blitzsafe may rely on the expert
                                                                            39; Notice of Allowance dated Feb.       testimony      of  Mr.    Joseph
                                                                            16, 2012.                                McAlexander in connection with
                                                                                                                     this claim term.
                                                                            IPR No. 2016-00118, Paper No. 19,
                                                                            at 18-22, 28-31, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-00418, Paper No. 13,
                                                                            at 28-33, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-00419, Paper No. 13,
                                                                            at 23, 25-30, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-01473, Paper No. 9,
                                                                            at 14-15, 18, 22, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                                            IPR No. 2016-01476, Paper No. 12,
                                                                            at 11-12, 15-24, 33, and all briefing,
                                                                            declarations, and exhibits cited
                                                                            therein.
                                                        EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                        Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase                Patent/Claims           Blitzsafe’s Proposed                  Intrinsic Support1                    Extrinsic Support
                                                                    Construction
                                                                                              IPR No. 2018-00090, Paper No. 15,
                                                                                              at 8-11, 18-24, and all briefing,
                                                                                              declarations, and exhibits cited
                                                                                              therein.

7.    "a first pre-programmed ’786: 1                     Not subject to 35 U.S.C. § 112, ¶ ’786 Patent, Figs 1, 2A–2C, 2E–2H,       Judge Payne’s Claim Construction
      code portion for                                    6.                                   3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      remotely controlling the                            Plain and ordinary meaning           descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
      after-market audio                                                                                                             v. Subaru Corp., et al., Case No.
      device using the car                                If the Court determines that this 67; 5:14–24, 27–37; 5:38–55; 6:1–        2:17-cv-00421-JRG-RSP, as well
      stereo by receiving a                               term is governed by 35 U.S.C. § 15; 6:25–33; 7:10–13; 8:65–19:60.          as all briefing and evidence
      control command from                                112, ¶ 6, Blitzsafe agrees with 10/316,961, Response to Office             referred to therein.
      the car stereo through                              Defendants’ recitation of the
                                                                                               Action dated June 5, 2006 at 21-23;
      said first connector in a                           function(s) of this term, and
      format incompatible                                 identifies       the       following 10/316,961, Response to Office        Blitzsafe may rely on the expert
      with the after-market                               exemplary “structure(s), act(s), or Action dated Nov. 14, 2006 at 26-      testimony of Mr. Joseph
      audio device,                                       material(s)” that may correspond 36;
                                                                                                                                     McAlexander in connection with
      processing the received                             to this term:
                                                                                               10/316,961, Response to Office        this claim term.
      control command into a                              the     interface    including     a Action / Request for Continued
      formatted command                                   microcontroller, resistors, diodes, Examination dated June 28, 2006 at
      compatible with the                                 capacitors,      oscillators     and
      after-market audio                                                                       26-38; 10/316,961, Response to
                                                          connectors shown in Figures 3A-
      device, and transmitting                            3D, executing the algorithms Office Action dated July 12, 2007
      the formatted command                               shown in Figures 4A-4C and at 29-37;
      to the after-market                                 described at 12:15-14:31, and the 10/316,961, Response to Office
      audio device through                                algorithm described at 17:22-
      said second connector                                                                    Action / Request for Continued
                                                          18:4, and equivalents thereof.
      for execution by the                                                                     Examination dated Feb. April 21,
                                                      EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                      Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase              Patent/Claims           Blitzsafe’s Proposed                  Intrinsic Support1                    Extrinsic Support
                                                                  Construction
      after-market audio                                                                    2008 at 29-34; Notice of Allowance
      device"                                                                               dated July 31, 2008

8.    "a first pre-programmed ’786: 57, 86              Not subject to 35 U.S.C. § 112, ¶ ’786 Patent, Figs 1, 2A–2C, 2E–2H,       Judge Payne’s Claim Construction
      code portion for                                  6.                                   3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      generating a device                               Plain and ordinary meaning           descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
      presence signal and                                                                                                          v. Subaru Corp., et al., Case No.
      transmitting the signal                           If the Court determines that this 67; 5:14–24, 27–37; 5:38–55; 6:1–        2:17-cv-00421-JRG-RSP, as well
      to the car stereo to                              term is governed by 35 U.S.C. § 15; 6:25–33; 7:10–13; 8:65–19:60.          as all briefing and evidence
      maintain the car stereo                           112, ¶ 6, Blitzsafe agrees with 10/316,961, Response to Office             referred to therein.
      in an operational state" ’786: 86                 Defendants’ recitation of the
                                                                                             Action dated June 5, 2006 at 21-23;
                                                        function(s) of this term, and
      "a first pre-programmed                           identifies       the       following 10/316,961, Response to Office        Blitzsafe may rely on the expert
      code portion for                                  exemplary “structure(s), act(s), or Action dated Nov. 14, 2006 at 26-      testimony of Mr. Joseph
      generating a device                               material(s)” that may correspond 36;
                                                                                                                                   McAlexander in connection with
      presence signal and                               to this term:
                                                                                             10/316,961, Response to Office        this claim term.
      transmitting the signal                           the     interface    including     a Action / Request for Continued
      to the car stereo through                         microcontroller, resistors, diodes, Examination dated June 28, 2006 at
      said first electrical                             capacitors,      oscillators     and
      connector to maintain                                                                  26-38; 10/316,961, Response to
                                                        connectors shown in Figures 3A-
      the car stereo in an                              3D, executing the algorithms Office Action dated July 12, 2007
      operational state                                 shown in Figures 4A-4G and at 29-37;
      responsive to signals                             described at 12:15-17:21, and 10/316,961, Response to Office
      generated by the after-                           equivalents thereof.
      market video device"                                                                   Action / Request for Continued
                                                                                             Examination dated Feb. April 21,
                                                                                             2008 at 29-34; Notice of Allowance
                                                                                             dated July 31, 2008
                                                          EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                          Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase                  Patent/Claims           Blitzsafe’s Proposed                  Intrinsic Support1                    Extrinsic Support
                                                                      Construction

9.    "a second pre-            ’786: 1                     Not subject to 35 U.S.C. § 112, ¶ ’786 Patent, Figs 1, 2A–2C, 2E–2H,       Judge Payne’s Claim Construction
      programmed code                                       6.                                   3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      portion for receiving                                 Plain and ordinary meaning
                                                                                                 descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
      data from the after-                                                                       67; 5:14–24, 27–37; 5:38–55; 6:1–     v. Subaru Corp., et al., Case No.
      market audio device                                   If the Court determines that this 15; 6:25–33; 7:10–13; 8:65–19:60.        2:17-cv-00421-JRG-RSP, as well
      through said second                                   term is governed by 35 U.S.C. §                                            as all briefing and evidence
                                                                                                 10/316,961, Response to Office
      connector in a format                                 112, ¶ 6, Blitzsafe agrees with                                            referred to therein.
                                                                                                 Action dated June 5, 2006 at 21-23;
      incompatible with the                                 Defendants’ recitation of the
                                                                                                 10/316,961, Response to Office
      car stereo, processing                                function(s) of this term, and
                                                                                                 Action dated Nov. 14, 2006 at 26-
      the received data into                                identifies       the       following                                       Blitzsafe may rely on the expert
                                                                                                 36;
      formatted data                                        exemplary “structure(s), act(s), or                                        testimony of Mr. Joseph
      compatible with the car                               material(s)” that may correspond 10/316,961, Response to Office            McAlexander in connection with
      stereo, and transmitting                              to this term:                        Action / Request for Continued        this claim term.
      the formatted data to the                                                                  Examination dated June 28, 2006 at
                                                            the     interface    including     a
      car stereo through said                                                                    26-38; 10/316,961, Response to
                                                            microcontroller, resistors, diodes,
      first connector for                                                                        Office Action dated July 12, 2007
                                                            capacitors,      oscillators     and
      display by the car                                    connectors shown in Figures 3A- at 29-37;
      stereo"                                               3D, executing the algorithms        10/316,961, Response to Office
                                                            shown in Figures 4A-4G and          Action / Request for Continued
                                                            described at 12:15-17:21, and the   Examination dated Feb. April 21,
                                                            algorithm described at 18:5-61,     2008 at 29-34; Notice of Allowance
                                                            and equivalents thereof.            dated July 31, 2008

10.   "a third code portion for ’786: 91                    Not subject to 35 U.S.C. § 112, ¶   ’786 Patent, Figs 1, 2A–2C, 2E–2H,     Judge Payne’s Claim Construction
      receiving data from the                               6.                                  3A-3D, 4A-4G and accompanying          Memorandum Opinion and Order,
      video device                                                                              descriptions; 2:50–52; 4:46–56, 59–    Dkt. 109, in Blitzsafe Texas, LLC
                                                            Plain and ordinary meaning
      incompatible with the                                                                     67; 5:14–24, 27–37; 5:38–55; 6:1–      v. Subaru Corp., et al., Case No.
      car stereo, processing                                If the Court determines that this   15; 6:25–33; 7:10–13; 8:65–19:60.      2:17-cv-00421-JRG-RSP, as well
                                                           EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                           Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase                   Patent/Claims           Blitzsafe’s Proposed                    Intrinsic Support1                    Extrinsic Support
                                                                       Construction
      received data into                                     term is governed by 35 U.S.C. §       10/316,961, Response to Office        as all briefing and       evidence
      formatted data                                         112, ¶ 6, Blitzsafe agrees with       Action dated June 5, 2006 at 21-23;   referred to therein.
      compatible with the car                                Defendants’ recitation of the         10/316,961, Response to Office
      stereo, and transmitting                               function(s) of this term, and         Action dated Nov. 14, 2006 at 26-
      formatted data ... "                                   identifies the following              36;                                   Blitzsafe may rely on the expert
                                                             exemplary “structure(s), act(s), or                                         testimony of Mr. Joseph
                                                                                                   10/316,961, Response to Office
                                                             material(s)” that may correspond                                            McAlexander in connection with
                                                                                                   Action / Request for Continued
                                                             to this term:                                                               this claim term.
                                                                                                   Examination dated June 28, 2006 at
                                                             the interface including a             26-38; 10/316,961, Response to
                                                             microcontroller, resistors, diodes,   Office Action dated July 12, 2007
                                                             capacitors, oscillators and           at 29-37;
                                                             connectors shown in Figures 3A-       10/316,961, Response to Office
                                                             3D, executing the algorithms          Action / Request for Continued
                                                             shown in Figures 4A-4G and            Examination dated Feb. April 21,
                                                             described at 12:15-17:21, and the     2008 at 29-34; Notice of Allowance
                                                             algorithm described at 18:5-61,       dated July 31, 2008
                                                             and equivalents thereof. (same as
                                                             previous)

11.   "a second pre-             ’786: 1                     Not subject to 35 U.S.C. § 112, ¶     ’786 Patent, Figs 1, 2A–2C, 2E–2H,    Judge Payne’s Claim Construction
      programmed code                                        6.                                    3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      portion for remotely                                                                         descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
                                                             Plain and ordinary meaning
      controlling the MP3                                                                          67; 5:14–24, 27–37; 5:38–55; 6:1–     v. Subaru Corp., et al., Case No.
      player using the car                                   If the Court determines that this     15; 6:25–33; 7:10–13; 8:65–19:60.     2:17-cv-00421-JRG-RSP, as well
      stereo by receiving a                                  term is governed by 35 U.S.C. §                                             as all briefing and evidence
                                                                                                   10/316,961, Response to Office
      control command from                                   112, ¶ 6, Blitzsafe agrees with                                             referred to therein.
                                                             Defendants’ recitation of the         Action dated June 5, 2006 at 21-23;
      the car stereo through
                                                                                                   10/316,961, Response to Office
      said first electrical                                  function(s) of this term, and
                                                                                                   Action dated Nov. 14, 2006 at 26-
      connector in a format                                  identifies the following                                                    Blitzsafe may rely on the expert
                                                         EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                         Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase                 Patent/Claims           Blitzsafe’s Proposed                    Intrinsic Support1                   Extrinsic Support
                                                                     Construction
      incompatible with the                                exemplary “structure(s), act(s), or   36;                                   testimony of Mr. Joseph
      MP3 player, processing                               material(s)” that may correspond                                            McAlexander in connection with
                                                                                                 10/316,961, Response to Office
      the control command                                  to this term:                                                               this claim term.
                                                                                                 Action / Request for Continued
      into a formatted control                             the interface including a             Examination dated June 28, 2006 at
      command compatible                                   microcontroller, resistors, diodes,   26-38; 10/316,961, Response to
      with the MP3 player,                                 capacitors, oscillators and           Office Action dated July 12, 2007
      and transmitting the
                                                           connectors shown in Figures 3A-       at 29-37;
      formatted control
                                                           3D, executing the algorithms
      command to the MP3                                                                         10/316,961, Response to Office
                                                           shown in Figure 4B and described
      player through said                                                                        Action / Request for Continued
                                                           at 13:1-48, and the algorithm
      second electrical                                                                          Examination dated Feb. April 21,
                                                           described at 17:22-18:4, and
      connector for execution                                                                    2008 at 29-34; Notice of Allowance
                                                           equivalents thereof.
      by the MP3 player"                                                                         dated July 31, 2008

12.   "a third pre-            ’786: 1                     Not subject to 35 U.S.C. § 112, ¶     ’786 Patent, Figs 1, 2A–2C, 2E–2H,    Judge Payne’s Claim Construction
      programmed code                                      6.                                    3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      portion for switching to                                                                   descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
                                                           Plain and ordinary meaning
      one or more auxiliary                                                                      67; 5:14–24, 27–37; 5:38–55; 6:1–     v. Subaru Corp., et al., Case No.
      input sources connected                              If the Court determines that this     15; 6:25–33; 7:10–13; 8:65–19:60.     2:17-cv-00421-JRG-RSP, as well
      to said third electrical                             term is governed by 35 U.S.C. §                                             as all briefing and evidence
                                                           112, ¶ 6, Blitzsafe agrees with       10/316,961, Response to Office
      connector"                                                                                                                       referred to therein.
                                                           Defendants’ recitation of the         Action dated June 5, 2006 at 21-23;
                                                           function(s) of this term, and         10/316,961, Response to Office
                                                           identifies the following              Action dated Nov. 14, 2006 at 26-     Blitzsafe may rely on the expert
                                                           exemplary “structure(s), act(s), or   36;
                                                                                                                                       testimony of Mr. Joseph
                                                           material(s)” that may correspond      10/316,961, Response to Office        McAlexander in connection with
                                                           to this term:                         Action / Request for Continued        this claim term.
                                                           a microprocessor programmed to        Examination dated June 28, 2006 at
                                                           execute the flow-diagram of ref.      26-38; 10/316,961, Response to
                                                   EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                   Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase           Patent/Claims           Blitzsafe’s Proposed                   Intrinsic Support1                   Extrinsic Support
                                                               Construction
                                                     no. 198 of Fig. 4D as described in   Office Action dated July 12, 2007
                                                     col. 14:43-48, 15:13-23, and 316     at 29-37;
                                                     of Fig. 5 as described in col.       10/316,961, Response to Office
                                                     19:48-52. (agreed)                   Action / Request for Continued
                                                                                          Examination dated Feb. April 21,
                                                                                          2008 at 29-34; Notice of Allowance
                                                                                          dated July 31, 2008

13.   "video information"   ’786: 10, 86             “Visual images”                      ’786 Patent,    2:22-52,  8:22-27; Judge Payne’s Claim Construction
                                                                                          20:44-54.                          Memorandum Opinion and Order,
                                                                                          10/316,961, Response to Office Dkt. 109, in Blitzsafe Texas, LLC
                                                                                          Action dated November 14, 2006 at v. Subaru Corp., et al., Case No.
                                                                                          26-30; 10/316,961, Response to 2:17-cv-00421-JRG-RSP, as well
                                                                                          Office Action dated July 12, 2007 as all briefing and evidence
                                                                                                                             referred to therein.
                                                                                          at 34-35.
                                                                                                                               Judge Payne’s Claim Construction
                                                                                                                               Memorandum Opinion and Order,
                                                                                                                               Dkt. 146, in Blitzsafe Texas, LLC
                                                                                                                               v. Honda Motor Co., Ltd., et al.,
                                                                                                                               Case No. 2:15-cv-1274-JRG-RSP,
                                                                                                                               as well as all briefing and evidence
                                                                                                                               referred to therein.
                                                                                                                               Blitzsafe may rely on the expert
                                                                                                                               testimony      of  Mr.    Joseph
                                                                                                                               McAlexander in connection with
                                                                                                                               this claim term.
                                                                EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                                Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase                 Patent/Claims                  Blitzsafe’s Proposed                  Intrinsic Support1                    Extrinsic Support
                                                                            Construction

14.   "connector electrically    ’786: 1, 2, 4, 5, 57, 86, 97     Plain and ordinary meaning          ’786 patent, Figs. 3A, 3C–3D; Judge Payne’s Claim Construction
      connectable to" /                                                                               8:37–39, 49–59; 9:8–60; 10:19–48; Memorandum Opinion and Order,
      "electrical connector"                                                                          11:21–46, 59–12:3.                Dkt. 109, in Blitzsafe Texas, LLC
                                                                                                      10/316,961, Response to Office v. Subaru Corp., et al., Case No.
                                                                                                      Action dated June 5, 2006, at 21– 2:17-cv-00421-JRG-RSP, as well
                                                                                                      30; Response to Office Action as all briefing and evidence
                                                                                                      dated November 14, 2006, at 29; referred to therein.
                                                                                                      Response to Office Action /           Judge Payne’s Claim Construction
                                                                                                      Request for Continued Examination     Memorandum Opinion and Order,
                                                                                                      dated June 28, 2006, at 27–29, 31–    Dkt. 146, in Blitzsafe Texas, LLC
                                                                                                      37; Response to Office Action,        v. Honda Motor Co., Ltd., et al.,
                                                                                                      dated July 12, 2007 at 29–36.         Case No. 2:15-cv-1274-JRG-RSP,
                                                                                                                                            as well as all briefing and evidence
                                                                                                                                            referred to therein.
                                                                                                                                            Blitzsafe may rely on the expert
                                                                                                                                            testimony      of  Mr.    Joseph
                                                                                                                                            McAlexander in connection with
                                                                                                                                            this claim term.

15.   "a second code portion     ’786: 90                         Not subject to 35 U.S.C. § 112, ¶   ’786 Patent, Figs 1, 2A–2C, 2E–2H,    Judge Payne’s Claim Construction
      for receiving a control                                     6.                                  3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      signal from the car ...,                                                                        descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
                                                                  Plain and ordinary meaning
      processing a received                                                                           67; 5:14–24, 27–37; 5:38–55; 6:1–     v. Subaru Corp., et al., Case No.
      control signal ... ,and                                     If the Court determines that this   15; 6:25–33; 7:10–13; 8:65–19:60.     2:17-cv-00421-JRG-RSP, as well
      transmitting the                                            term is governed by 35 U.S.C. §                                           as all briefing and evidence
                                                                                                      10/316,961, Response to Office
      formatted control                                           112, ¶ 6, Blitzsafe agrees with                                           referred to therein.
                                                                  Defendants’ recitation of the       Action dated June 5, 2006 at 21-23;
      signal... "
                                                                                                      10/316,961, Response to Office        Blitzsafe may rely on the expert
                                                                  function(s) of this term, and
                                                       EXHIBIT B – Blitzsafe’s Proposed Constructions

                                                       Patent Rule 4-3 Joint Claim Construction Chart
No.    Claim Term/Phrase               Patent/Claims           Blitzsafe’s Proposed                    Intrinsic Support1                   Extrinsic Support
                                                                   Construction
                                                         identifies the following              Action dated Nov. 14, 2006 at 26-     testimony of Mr. Joseph
                                                         exemplary “structure(s), act(s), or   36;                                   McAlexander in connection with
                                                         material(s)” that may correspond                                            this claim term.
                                                                                               10/316,961, Response to Office
                                                         to this term:                         Action / Request for Continued
                                                         the interface including a             Examination dated June 28, 2006 at
                                                         microcontroller, resistors, diodes,   26-38; 10/316,961, Response to
                                                         capacitors, oscillators and           Office Action dated July 12, 2007
                                                         connectors shown in Figures 3A-       at 29-37;
                                                         3D, executing the algorithms          10/316,961, Response to Office
                                                         shown in Figures 4A-4C and
                                                                                               Action / Request for Continued
                                                         described at 12:15-14:31, and the     Examination dated Feb. April 21,
                                                         algorithm described at 17:22-
                                                                                               2008 at 29-34; Notice of Allowance
                                                         18:4, and equivalents thereof.        dated July 31, 2008

16.   "a third code portion for ’786: 60                 Not subject to 35 U.S.C. § 112, ¶     ’786 Patent, Figs 1, 2A–2C, 2E–2H,    Judge Payne’s Claim Construction
      receiving data from the                            6.                                    3A-3D, 4A-4G and accompanying         Memorandum Opinion and Order,
      MP3 player ...,                                                                          descriptions; 2:50–52; 4:46–56, 59–   Dkt. 109, in Blitzsafe Texas, LLC
                                                         Plain and ordinary meaning
      processing received                                                                      67; 5:14–24, 27–37; 5:38–55; 6:1–     v. Subaru Corp., et al., Case No.
      data ..., and transmitting                         If the Court determines that this     15; 6:25–33; 7:10–13; 8:65–19:60.     2:17-cv-00421-JRG-RSP, as well
      formatted data ... "                               term is governed by 35 U.S.C. §                                             as all briefing and evidence
                                                         112, ¶ 6, Blitzsafe agrees with       10/316,961, Response to Office
                                                                                                                                     referred to therein.
                                                         Defendants’ recitation of the         Action dated June 5, 2006 at 21-23;
                                                         function(s) of this term, and         10/316,961, Response to Office        Blitzsafe may rely on the expert
                                                                                               Action dated Nov. 14, 2006 at 26-     testimony of Mr. Joseph
                                                         identifies the following
                                                         exemplary “structure(s), act(s), or   36;                                   McAlexander in connection with
                                                         material(s)” that may correspond      10/316,961, Response to Office        this claim term.
                                                         to this term:                         Action / Request for Continued
                                                                                               Examination dated June 28, 2006 at
                                                         the interface including a
                                          EXHIBIT B – Blitzsafe’s Proposed Constructions

                                          Patent Rule 4-3 Joint Claim Construction Chart
No.   Claim Term/Phrase   Patent/Claims           Blitzsafe’s Proposed                    Intrinsic Support1           Extrinsic Support
                                                      Construction
                                            microcontroller, resistors, diodes,   26-38; 10/316,961, Response to
                                            capacitors, oscillators and           Office Action dated July 12, 2007
                                            connectors shown in Figures 3A-       at 29-37;
                                            3D, executing the algorithms          10/316,961, Response to Office
                                            shown in Figure 4B and described      Action / Request for Continued
                                            at 13:1-48, and the algorithm         Examination dated Feb. April 21,
                                            described at 18:5-61, and             2008 at 29-34; Notice of Allowance
                                            equivalents thereof.                  dated July 31, 2008
